November 16, 2015

                                    Cause No. 03-14-00512-CR

                                     CRAE ROBERT PEASE
                                             Appellant

                                                 v.


/RECEIVED \                         THE STATE OF TEXAS
   NOV 1 6 Z015                              Appellee
 THIRD COURT OF APPEALS.
    BaKYLE"^APPELLANT'S 2nd MOTION TO SUPPLEMENT THE RECORD
                           AND EXTENSION OF TIME TO FILE APPEAL

     TO THE HONORABLE COURT OF APPEALS:

     Crae Robert Pease, Appellant, makes this Motion to Supplement the Record in

     Support of Appellant's Brief, pursuant to Rule 10.1 and 10.2, Tex.R.App.Proc,

     and as grounds therefore would show the Court:

                                                 I.


                This cause was heard in the Travis County Court at Law No. 6 in August 11,

     2014 under trial court Cause No. C-l-CR-13-220, styled The State ofTexas v. Crae

     Robert Pease.


                                                 II.


                While preparing his appeal, which he planned to file today, Appellant found

     that there was no Reporter's Record for a hearing on July 11, 2014.

                                                III.


                The hearing was to question the validity of the information, which was

     altered at the hearing on July 11, 2014.            Because there are irregularities in
information which were preserved on the record of that date, Appellant requires the

Reporter's record from that date in order to complete his appeal.

      This request is not meant for purposes of delay, but to verify and document

appellant issues.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that the Court

will grant this Motion and supplement the record with the Reporter's record of July

11,2014 and extend the time to file his brief to one week after the record is filed.

                                              Respectfully submitted,


                                              Crae Robert Pease
                                              6715 Skynook Drive
                                              Austin, Texas 78745


                      CERTIFICATE OF CONFERENCE

      On November 16, 2015, Appellant conferred with William Swaim, attorney

for Appellee, and Mr. Swaim responded that he had no objection to the extension

of time.



                                                     Crae Robert Pease
                         CERTIFICATE OF SERVICE

      On November 16, 2015, a copy of the attached motion for extension of time
was sent by U. S. Postal Service to:

      William Swaim
      Travis County Attorney's Office
      P.O. Box 1748
      Austin, Texas 78767
       Nothing in the information establishes the supposition that Travis County courts have

jurisdictionover this matter, therefore, the information is defective, the defect is of a jurisdiction

nature, and therefore must be quashed. Brown v. State, 558 S.W.2d 471 (Tex.CrApp.1977).

                                                              Respectfully submitted,




                                                              Crae Robert Pease


                                  CERTIFICATE OF SERVICE


I, the undersigned, hereby certify that a true and correct copy of the attached Motion to Quash
information was sent by e-mail and personal service on July 11, 2014 to:

       Travis County Special Prosecutor
       Bill Swaim

       Travis County chief Prosecutor County Court at Law #6.
       Randall Slagle
       Nothing in the information establishes the supposition that Travis County courts have

jurisdiction over this matter, therefore, the information is defective, the defect is of a jurisdiction

nature, and therefore must be quashed. Brown v. State, 558 S.W.2d 471 (Tex.Cr.App.1977).

                                                              Respectfully submitted,




                                                              Crae Robert Pease


                                   CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that a true and correct copy of the attached Motion to Quash
information was sent by e-mail and personal service on July 11,2014 to:

       Travis County Special Prosecutor
       Bill Swaim


       Travis County chief Prosecutor County Court at Law #6.
       Randall Slagle                                                               ._.—--